  Case: 5:21-cv-00207-CHB Doc #: 9 Filed: 08/16/21 Page: 1 of 2 - Page ID#: 180




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

MEMBERS HERITAGE CREDIT UNION, INC.                  )          Case No.: 5:21-cv-00207-CHB
                                                     )
                              PLAINTIFF              )
                                                     )
vs.                                                  )
                                                     )
NEW YORK MARINE & GENERAL                            )
INSURANCE COMPANY, PROSIGHT                          )
SPECIALTY MANAGEMENT CO., INC.,                      )
AND PROSIGHT SPECIALITY INSURANCE                    )
COMPANY                                              )
                                                     )
                              DEFENDANTS             )

                          PLAINTIFF’S RULE 7.1 DISCLOSURES

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the Plaintiff, Members

Heritage Credit Union, Inc., states that it is a state chartered credit union in the Commonwealth of

Kentucky, there is no parent corporation and no publicly held corporation owns 10% or more of

its stock. Members Heritage Credit Union, Inc. is owned by its 47,000+ members and by last

count, 31 of its members/owners are residents of New Jersey.

                                                     Respectfully Submitted,


                                                     REINHARDT & ASSOCIATES, PLC

                                                     s/R. Craig Reinhardt
                                                     R. CRAIG REINHARDT
                                                     449 Lewis Hargett Circle, Suite 210
                                                     Lexington, KY 40503
                                                     (859)277-7100
                                                     creinhardt@reinhardtlaw.com
                                                     ATTORNEY FOR PLAINTIFF
  Case: 5:21-cv-00207-CHB Doc #: 9 Filed: 08/16/21 Page: 2 of 2 - Page ID#: 181




                                       CERTIFICATE OF SERVICE

        I hereby certify that on August 16, 2021, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system. I further certify that I mailed the foregoing documents
and the notice of electronic filing by first class mail, to the following non-CM/ECF participants:


 Gene F. Zipperle, Jr., Esq.                                Joseph A. Nilan, Esq.
 Ward, Hocker & Thornton, PLLC                              Jacob T. Merkel, Esq.
 9300 Shelbyville Road, Suite 700                           100 Washington Avenue South, Suite 1550
 Louisville, KY 40222                                       Minneapolis, MN 55401
 ATTORNEY FOR DEFENDANTS                                    ATTORNEY FOR DEFENDANTS


                                                              s/R. Craig Reinhardt
                                                              ATTORNEY FOR PLAINTIFF
H:\CRAIG\MHCU-NY Marine\Pleadings\Federal\!SHELL.docx




                                                        2
